 1 Jeffrey I. Golden, State Bar No. 133040
     jgolden@wgllp.com
 2 Beth E. Gaschen, State Bar No. 245894
     bgaschen@wgllp.com
 3 WEILAND GOLDEN GOODRICH LLP
     650 Town Center Drive, Suite 600
 4 Costa Mesa, California 92626
   Telephone       714-966-1000                                                        JS-6
 5 Facsimile       714-966-1002

 6 Attorneys for Appellee SMDesigns, LLC
 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8
 9 In re STUART MOORE (USA), LTD., et al.,            Dist. Ct. Case No. 8:18-cv-01588-JFW
10             Debtor.                                Bankr. Ct. Case No. 8:18-bk-12110-ES (jointly
11                                                    administered)

12 CHARLES A.E. LAWRENCE, an individual,
   LORRAIN LAWRENCE, an individual, and
13 ANTHONY M.C. BROWN, an individual,                 ORDER ON STIPULATION TO DISMISS
                                                      APPEAL
14                  Appellants,
            v.
15
     THOMAS H. CASEY, et al.,
16
                    Appellees.
17
18          The Court having reviewed the Stipulation to Dismiss Appeal (the “Stipulation”) filed July

19 23, 2019, as Docket #31, and with good cause shown,
20          IT IS ORDERED:

21          1.     The Stipulation is approved;

22          2.     The Appeal shall be dismissed with prejudice effective as of the date the order

23 approving this Stipulation is entered on the Court’s docket, with each side to bear its own
24 attorneys’ fees and costs.
25          3.     All briefing deadlines and the hearing on oral argument are vacated.

26
     Dated: July 24, 2019                         _____________________________
27                                                Honorable John F. Walter
                                                  United States District Court Judge
28
                                                      1
                                                   ORDER
